Case 1:20-cv-00907-PLM-RSK ECF No. 16, PageID.24 Filed 03/11/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARSHA PLAFKIN,                               )
                          Plaintiff,          )
                                              )      No. 1:20-cv-907
-v-                                           )
                                              )      Honorable Paul L. Maloney
KAREN JONGEKRIJG MEIDEMA,                     )
                      Defendant.              )
                                              )

                                       JUDGMENT

      The Court has dismissed this lawsuit. As required by Rule 58 of the Federal Rules

of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 11, 2021                                          /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
